IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DERECK CHAMBLISS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3389

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 13, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Michael J. Titus, Office of Criminal Conflict and Civil Regional Counsel, Region
One, Assistant Conflict Counsel, Tallahassee; Dereck R. Chambliss, pro se,
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.